Citation Nr: 1607639	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  07-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to May 1975 and from June 2004 to November 2005, as well as multiple years in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the November 2006 decision, the RO denied the Veteran's claims for service connection, and it denied the claim for a TDIU in the July 2014 decision.  The Veteran timely appealed the November 2006 decision, and following remands in September 2009 and January 2011, the Board denied the service connection claims in a January 2013 decision.  

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion for Remand that vacated the Board's January 2013 denials of the service connection claims at issue.  The Board subsequently remanded the issues in July 2014 for further evidentiary development and adjudication.  

The Veteran testified before the undersigned at a hearing at the RO in March 2009.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

In the February 2014 Joint Motion, the parties pointed out that a request to the National Personnel Records Center (NPRC) had not been made since the Veteran's discharge from the Tennessee National Guard in 2008.  The Board subsequently directed the agency of original jurisdiction (AOJ) to make such a request in the July 2014 remand.  However, rather than request the Veteran's service treatment records from the NPRC as directed, the AOJ instead requested records from VA's Records Management Center, which responded in August 2015 that no such records were available.  However, as noted in the Joint Motion, the record indicates specifically that the records in question may have been sent to the NPRC after his 2008 discharge from the National Guard.  Despite this, and despite the clear directive in the July 2014 remand, no request of the NPRC has been made for the Veteran's records.  Thus, on remand, the AOJ must contact the NPRC and request the Veteran's service treatment records for his period of service from June 2004 to November 2005.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The RO initially sought records of the Veteran's application for disability benefits from the Social Security Administration (SSA), which responded in June 2014 that there were no such records available.  However, the SSA issued a letter dated in June 2015 in which it informed the Veteran that he had been found to be medically qualified for SSA disability benefits and that a determination as to his eligibility for SSA benefits would be made soon.  The Board thus finds that there are likely now records associated with the Veteran's SSA determination that could be relevant to the claims on appeal.  Thus, on remand any available medical or other records associated with the determination of the Veteran's eligibility for SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Regarding the Veteran's claims for service connection, he has contended that he injured his left hip and right knee when he fell into a hole during service and has continued to have hip and knee pain from that injury to the present.  He has also contended that he first started having problems sleeping while in service and that these problems were an early manifestation of his sleep apnea.  In particular, the Veteran claims that he was treated for his left hip and knees while serving in Iraq but that those records are missing from his claims file.  In that connection, he has submitted multiple statements from fellow soldiers who have attested to their knowledge that the Veteran did fall in service and appeared to be in pain thereafter.  These statements collectively support that the Veteran fell while he was in Iraq and had to go to sick call due to pain in his hip, which was present for the rest of the deployment.  

Available service treatment records show the Veteran consistently denied bone, joint, or other deformities, lameness, and a trick or locked knee, as well as any sleep problems, in June 1989 and May 1996 reports of medical history-both of which were conducted prior to his last deployment.  Similarly, in October 2001, the report of medical examination showed that the lower extremities were normal, and no sleep problems were recorded.  A March 2005 annual medical certificate shows the Veteran denied medical problems and was found to have no bone or joint problems or issues with sleep.  However, on the October 2005 report of medical assessment-conducted following his deployment-the Veteran stated he was worse since his last medical examination.  He stated that he had illnesses on deployment for which he did not seek medical care.  Specifically, the Veteran complained of hip pain, which he was seen for in September 2005.  The examiner noted that the Veteran had been treated with medication and a profile.  The examiner also recorded a rule-out diagnosis of knee pain and arthritis, for which the Veteran had been seen in September 2005.  The Veteran did not complain of any sleep problems at that time.

Records following the Veteran's deployment reflect that he was seen by VA providers in May 2006, at which time he complained of feeling sleepy during the day and waking at night.  He was diagnosed with sleep apnea at the time, and a sleep study was recommended.  The Veteran had a retention physical examination in July 2006, at which time he was found physically fit for retention.  Further, an October 2006 VA X-ray for the left hip was negative.  The same month, a VA outpatient clinic record showed that the Veteran complained of left hip pain that he asserted started in service following a fall.  No myalgias or arthralgias were noted, and range of motion of all extremities was normal; he was prescribed medications for hip, back, and pelvis pain.  Further records from June 2007 show that X-rays showed arthritis of the left knee only, with no abnormality of the right knee or left hip.  A private treatment record from the same month reflects that the private physician considered all of the Veteran's subjective complaints, found decreased range of motion in the left hip and right knee, and assessed him with left hip and right knee arthritis.  In a July 2007 letter, the private physician stated that as a result of the Veteran's in-service fall, he "now suffers from arthritis in hips and knees."  July 2007 records from the same physician also showed a left leg mass on MRI, which was found to be benign.  In an October 2007 private physician appointment, the Veteran reported that his sleep apnea "started in Iraq over two years ago."  A November 2007 VA clinic record showed he reported bilateral hip pain, but there was no pathology.  A May 2008 record showed similar findings, with an assessment of hip pain; the Veteran was told to lose weight.

The Veteran was provided VA examination in December 2009.  Report of the orthopedic examination reflects that the Veteran reported that he had fallen in a hole in 2005, while deployed to Iraq, and injured his hip.  The examiner diagnosed arthritis of the hip, which was found to be less likely than not related to the in-service fall.  In rendering this opinion, the examiner explained that the association between soft tissue injury and arthritis was poor, but the association between arthritis of weight-bearing joints and obesity was strong, as was the association between arthritis and advanced age.  The examiner pointed out that the Veteran was of an advanced age and was obese and concluded that these conditions were the causes for arthritis, not his recent active duty service.  The examiner gave the same opinion for the right knee, opining that the Veteran's right knee arthritis was not caused by or the result of trauma in the military.  In so finding, the examiner stated that neither the Veteran nor the available service treatment records indicated that there was a traumatic injury regarding his knees and, even if there were, the association between soft tissue injury and arthritis was poor.  The examiner related the Veteran's knee arthritis to obesity and the aging process, rather than service.  

Because the December 2009 examination did not discuss the private physician's statement in July 2007 concerning the etiology of the Veteran's hip and knee disorder, or the finding of a left leg mass, the Board directed the AOJ to obtain an addendum opinion addressing this evidence.  In January 2015, an addendum opinion was obtained.  However, rather than provide discussion of the private physician's statements, the examiner stated only that the documents "do not provide additional new information that changes the fact that there is no documentation in [the Veteran's] service records of any injury or incident that occurred while in service that could have had a causal relationship" with his currently diagnosed left hip arthritis.  

Report of the sleep apnea examination reflects that the Veteran said he was told he might have sleep apnea when he was at Camp Shelby, while on active duty.  The examiner interviewed and examined the Veteran and noted he had a 19.5 inch neck.  The examiner observed that the Veteran was obese with significant soft tissue of the neck.  The examiner noted the lack of service records from 2005 available for review and concluded that the Veteran's sleep apnea was not caused by or a result of military service.  In so finding, the examiner noted there were no service treatment records showing trauma to the soft tissue of the neck or throat with a resulting scarring deformity.  Instead, the examiner opined, the Veteran's sleep apnea was most likely related to his obesity.  For support, the examiner stated that the Veteran did not have a small airway or tonsillar enlargement at the time of the examination.  However, in rendering this opinion the examiner did not consider the Veteran's contention that he first noticed symptoms of sleep apnea during service.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as an in-service fall or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a complex orthopedic disorder of the knee or hip, or a disorder such as sleep apnea requiring testing to diagnose.  Id.

The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner who provided the January 2015 orthopedic addendum opinion did not offer sufficient discussion of the July 2007 private physician's statement regarding the in-service etiology of the Veteran's left hip and right knee disorders.  Further, the examiner failed to discuss or consider the Veteran's in-service fall, particularly in light of his credible reports of the incident and the reports of multiple fellow soldiers concerning the fall and his subsequent pain.  The sleep apnea examiner additionally failed to consider the Veteran's contentions regarding the in-service onset of sleep problems in offering a negative opinion concerning his sleep apnea.  This is especially important given that, to date, the Veteran's service treatment records from his deployment to Iraq are not of record.  

The Board finds that the AOJ must arrange for the Veteran to undergo VA examination by medical professional(s), who must review the Veteran's claims file and his assertions and provide a diagnosis for each left hip and right knee disorder he current experiences.  For each such diagnosis assigned, as well as for his diagnosed sleep apnea, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to his time on active duty.  The private physician's July 2007 statements concerning the etiology of the Veteran's left hip and right knee disorders and the finding of a benign left leg mass, as well as his post-service complaints of knee and hip pain and problems sleeping and his contentions regarding continuity of symptomatology, must be specifically and thoroughly discussed in the context of any negative opinion.  Such opinions are needed to fully and fairly evaluate the claims of service connection for left hip and right knee disorders, as well as sleep apnea.  See 38 U.S.C.A. § 5103A(d).

As to the issue of entitlement to a TDIU, the Board finds that the service connection claims being remanded herein are inextricably intertwined with the claim for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The service connection issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request the Veteran's service treatment records from his June 2004 to November 2005 period of service, coincident with his active duty service in the Persian Gulf.  All attempts to obtain this evidence must be documented in the claims file, and any records received, including negative responses, must be associated with the file.  If the AOJ is unable to secure these records after making reasonable attempts to do so, and it determines that the records do not exist or that further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claims.  The Veteran must then be given a reasonable opportunity to respond.

2.  Obtain any decision and the medical or other records relied upon by SSA in determining the Veteran's eligibility for disability benefits.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  Schedule the Veteran for VA examination and advised that failure to appear for any examination, without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  

A medical professional must review the Veteran's claims file and test results, examine the Veteran, and assign a diagnosis for each left hip and right knee disorder he currently experiences.  For each such diagnosis, as well as for the currently diagnosed sleep apnea, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to the Veteran's time in service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss his contentions regarding the in-service onset of left hip and right knee pain following an in-service fall, which has been corroborated by multiple fellow soldiers.  The examiner must also discuss the Veteran's report of an in-service onset of trouble sleeping when opining as to the etiology of his sleep apnea.  The examiner must also specifically and thoroughly discuss the private physician's July 2007 statement concerning the etiology of the Veteran's left hip and right knee disorder, as well as the finding of a left leg mass, in the context of any negative opinion.

The examiner(s) must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




